Name: Commission Regulation (EC) NoÃ 2092/2005 of 20 December 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: prices;  plant product;  agricultural policy
 Date Published: nan

 21.12.2005 EN Official Journal of the European Union L 335/1 COMMISSION REGULATION (EC) No 2092/2005 of 20 December 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 21 December 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 December 2005. For the Commission J. M. SILVA RODRÃ GUEZ Director-General for Agriculture and Rural Development (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 386/2005 (OJ L 62, 9.3.2005, p. 3). ANNEX to Commission Regulation of 20 December 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 74,1 204 51,6 212 87,2 999 71,0 0707 00 05 052 155,7 204 82,1 220 196,3 628 155,5 999 147,4 0709 90 70 052 149,3 204 110,0 999 129,7 0805 10 20 052 59,0 204 62,2 220 66,6 388 33,2 624 59,8 999 56,2 0805 20 10 052 59,8 204 59,3 999 59,6 0805 20 30, 0805 20 50, 0805 20 70, 0805 20 90 052 77,0 220 36,8 400 81,3 464 143,2 624 79,1 999 83,5 0805 50 10 052 55,8 999 55,8 0808 10 80 096 18,3 400 86,7 404 95,4 720 69,0 999 67,4 0808 20 50 052 138,4 400 99,6 720 42,4 999 93,5 (1) Country nomenclature as fixed by Commission Regulation (EC) No 750/2005 (OJ L 126, 19.5.2005, p. 12). Code 999 stands for of other origin.